

 S2512 ENR: Adding Zika Virus to the FDA Priority Review Voucher Program Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fourteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Monday, the fourth day of January, two thousand and
			 sixteenS. 2512IN THE SENATE OF THE UNITED STATESAN ACTTo expand the tropical disease product priority review voucher program to encourage treatments for
 Zika virus.1.Short titleThis Act may be cited as the Adding Zika Virus to the FDA Priority Review Voucher Program Act.2.Expanding tropical disease product priority review voucher program to encourage treatments for Zika Virus DiseaseSection 524(a)(3) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360n(a)(3)) is amended—(1)by redesignating subparagraph (R) as subparagraph (S);(2)in subparagraph (Q), by striking Filoviruses and inserting Filovirus Diseases; and(3)by inserting after subparagraph (Q) the following:(R)Zika Virus Disease..Speaker of the House of RepresentativesVice President of the United States and President of the Senate